Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 01, 2016

The Court of Appeals hereby passes the following order:

A17D0019. IN THE INTEREST OF: M.F., CHILD (MOTHER) v. SUE
    POPHAM et al.

      Cynthia Franco, mother of M. F. seeks a discretionary appeal from an order

granting Sue Popham’s petition for permanent guardianship of M. F., her grandchild.

However, this appeal does not fall within those classes of cases listed in OCGA §

5-6-35 (a) requiring a discretionary application. In this regard, guardianship

proceedings are not domestic relations cases subject to OCGA § 5-6-35 (a) (2). See

In the Interest of E. P. M., 189 Ga. App. 770, 770 (377 SE2d 535) (1989).

      Instead, the trial court’s order is directly appealable under OCGA § 5-6-34 (a)

(11), which allows direct appeals to be taken from “[a]ll judgments or orders in child

custody cases awarding, refusing to change, or modifying child custody.” See In the

Interest of A. R., 309 Ga. App. 844, 845 (711 SE2d 402) (2011) (guardianship is

equated with custody); In the Interest of E. P. M., supra at 770. Moreover, Franco’s

application is timely from the trial court’s order granting the petition for permanent

guardianship. See OCGA § 5-6-34 (a) (11); id. § 5-6-38 (a) (an appeal must be filed

within 30 days of entry of the trial court’s order). Therefore, the application is

GRANTED pursuant to OCGA § 5-6-35 (j).
      Franco shall have ten days from the date of this order to file her notice of

appeal. The clerk of the juvenile court is directed to include a copy of this order in

the record transmitted to this Court.



                                        Court of Appeals of the State of Georgia
                                                                             09/01/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.